Appeal Dismissed and Memorandum Opinion filed August 13, 2020.




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-20-00306-CR

                 ANTHONY EARL CALDWELL, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1433609

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to manslaughter. In accordance with the
terms of a plea bargain agreement with the State, the trial court assessed
punishment at confinement for nineteen years in the Institutional Division of the
Texas Department of Criminal Justice. Appellant filed a notice of appeal.

      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005). On August 6, 2020, appellant’s counsel filed a suggestion with the
court that the court lacks jurisdiction over this appeal. We agree and dismiss the
appeal for lack of jurisdiction.

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2